PER CURIAM.
The principal parties involved in this case are the appellee, Persinger Supply Company, and the appellants, William Brown and Corbett Brown. The Browns had a contract to build a school building for the Hazard Board of Education. The Browns gave Charles Whitehead a plumbing contract. The Persinger Supply Company obtained a judgment on a claim it had against Charles Whitehead. Crane Company also had a claim against Whitehead for materials furnished him which went into the school building. The Crane Company did not assert its lien on the Whitehead claim, timely. Because the Board of Education had withheld several thousand dollars on the Browns’ building contract, it appears in this litigation as a stakeholder. The other appellants were sureties on the Browns’ contract. After the institution of the action now before us the Browns were assigned Crane Company’s claim against Whitehead.
We have examined the record and think the trial court correctly adjudged that Per-singer Supply Company was entitled to the balance of $1,456.56 on its judgment against Whitehead, and that the Board of Education was properly directed to pay that amount to the Company.
The motion for an appeal is overruled, and the judgment is affirmed.